DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 12/14/2020.
Claim(s) 3-4 and 7-16 has/have been cancelled.
Claims(s) 17-32 has/have been added. 
Claims(s) 1-2, 5-6 and 17-32 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 12/14/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 12/14/2020.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Comments Regarding Subject Matter Eligibility
The potential abstract ideas of “determining that a first network slice selection assistance information (NSSAI) corresponding to a first network slice is not among one or more NSSAIs corresponding to one or more second network slices associated to one or more PDU sessions; determining, based on one or more rules on use of network slices, one or more conditions on exclusivity of the first network slice with respect to at least the one or more second network slices” as noted in lines 5-11 of claim 1 and similarly as noted in lines 5-11 of claim 6 are considered as not capable of being performed in the human mind and the claims are therefore considered as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 17, 23, 26 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 20190029065 embodiment #1 (hereinafter “Park1”) in view of Park et al. US 20190029065 embodiment #2 (hereinafter “Park2”).

As to claim 1:
Park1 discloses:
A method, implemented in a wireless transmit/receive unit (WTRU), for managing network slices through deactivation and activation of protocol data unit (PDU) sessions the method comprising: 
determining that a first network slice selection assistance information (NSSAI) corresponding to a first network slice is not among one or more NSSAIs corresponding to one or more second network slices associated to one or more PDU sessions; 
(“Or there may be a case where the AMF may serve all of S-NSSAIs requested by a UE, but specific S-NSSSAls are configured by a network operator so that the specific S-NSSSAls cannot be served/used at the same time. For example, a specific AMF can support both #1 and #2 slices/S-NSSAIs, but the two slices/S-NSSAIs may be configured so that only one of them can be used. As a result, although a PDU session for the #1 slice/S-NSSAI has been generated when a PDU session is generated, if a PDU session for the #2 slice/S-NSSAI has to be generated, the existing PDU session for the #1 slice/S-NSSAI may need to be released.”; Park et al.; 0606)
(“If the network determines such co-existence information and determines an S-NSSAI to be allowed (at a current occasion) and an S-NSSAI to be not allowed, it may provide the UE with Reject-related information with respect to the S-NSSAI to be not allowed. That is, the network may provide the UE with information (e.g., not co-existable with other S-NSSAIs) indicating that a Reject Cause for (currently) rejected S-NSSAIs is not co-existable with other S-NSSAIs. In this case, the network may notify the UE of a not-co-existable target S-NSSAI. Furthermore, the network may indicate information about a not-co-existable granularity/unit additionally/selectively (e.g., in the AMF unit, registration area unit and/or service providing unit (i.e., the information indicates that an S-NSSAI is allowed, but the simultaneous use of a target S-NSSAI is impossible in the corresponding unit)).”; Park et al.; 0607)
(“The configuration of a user plane connection with a data network through a network slice instance includes two steps: [0458] Perform an RM procedure for selecting the AMF to support a necessary network slice. [0459] Establish one or more PDU sessions in a required data network through a network slice instance(s).”; Park et al.; 0457-0459)
(“A UE needs to store a configured and/or allowed NSSAI for each PLMN. [0464] Configured NSSAI is configured in a UE by an HPLMN so that it is used in the PLMN when a PLMN-specific allowed NSSAI is not stored in the UE. [0465] Allowed NSSAI is an NSSAI provided to a UE by a PLMN in a registration procedure. A UE needs to use an allowed NSSAI in a corresponding PLMN until next registration from the corresponding PLMN. A Registration Accept message may include the allowed NSSAI. The allowed NSSAI may be updated by a subsequent registration procedure.”; Park et al.; 0463)
(where
“a PDU session for the #1 slice/S-NSSAI has been generated when a PDU session is generated, if a PDU session for the #2 slice/S-NSSAI has to be generated, the existing PDU session for the #1 slice/S-NSSAI may need to be released.”/”If the network determines such co-existence information and determines an S-NSSAI to be allowed (at a current occasion) and an S-NSSAI to be not allowed, it may provide the UE with Reject-related information with respect to the S-NSSAI to be not allowed”/”A Registration Accept message may include the allowed NSSAI”/”all of S-NSSAIs” maps to “determining that a first network slice selection assistance information (NSSAI) corresponding to a first network slice is not among one or more NSSAIs corresponding to one or more second network slices associated to one or more PDU sessions”, where “existing PDU session for the #1 slice/S-NSSAI may need to be released”/”all of S-NSSAIs”/”one or more PDU sessions” maps to “one or more NSSAIs corresponding to one or more second network slices associated to one or more PDU sessions”, where “a PDU session for the #2 slice/S-NSSAI has to be generated” maps to “a first network slice selection assistance information (NSSAI) corresponding to a first network slice”, “allowed NSSAI may be updated by a subsequent registration procedure”/”may provide the UE with Reject-related information with respect to the S-NSSAI to be not allowed” maps to “determining...is not among...”

determining, based on..., one or more conditions on exclusivity of the first network slice with respect to at least the one or more second network slices; and 
(where
“a specific AMF can support both #1 and #2 slices/S-NSSAIs, but the two slices/S-NSSAIs may be configured so that only one of them can be used. As a result, although a PDU session for the #1 slice/S-NSSAI has been generated when a PDU session is generated, if a PDU session for the #2 slice/S-NSSAI has to be generated, the existing PDU session for the #1 slice/S-NSSAI may need to be released”/”not co-existable with other S-NSSAIs” maps to “determining, based on..., one or more conditions on exclusivity of the first network slice with respect to at least the one or more second network slices”, “only one of them can be used” maps to “one or more conditions on exclusivity”, “PDU session for the #2 slice/S-NSSAI” maps to “first network slice”, “the #1 slice/S-NSSAI may need to be released”/”not co-existable with other S-NSSAIs”  maps to “the one or more second network slices”, “support both #1 and #2”/”only one”/”not co-existable” maps to “with respect”

on a condition that comprises one or more conditions on exclusivity indicating that simultaneous use of the first network slice and one or more of the second network slices is prohibited, and while remaining registered to the network, deactivating the one or more PDU sessions associated with the one or more of the second network slices; and activating the PDU session via the first network slice; and
(“When the registration procedure of the UE is successfully completed, the UE may obtain an allowed NSSAI about a PLMN that may include one or more S-NSSAIs from the AMF. Such S-NSSAIs are valid for a current registration area provided by a serving AMF with which the UE has been registered and may be used by the UE at the same time (up to a maximum number of simultaneous network slices or PDU session).”; Park et al.; 0454)
(where
“the network may provide the UE with information (e.g., not co-existable with other S-NSSAIs) indicating that a Reject Cause for (currently) rejected S-NSSAIs is not co-existable with other S-NSSAIs”/“not co-existable”/”only one” maps to “on a condition that comprises one or more conditions on exclusivity indicating that simultaneous use of the first network slice and one or more of the second network slices is prohibited”, where “only one”/”information...not co-existable” maps to “on a condition...exclusivity indicating”, where “not” maps to “prohibited”
“registration procedure...completed...obtain an allowed NSSAI...valid for a current registration area” maps to “while remaining registered to the network”, where paragraph 0606 does not indicated unregistering when performing “released”
“the existing PDU session for the #1 slice/S-NSSAI may need to be released”/”S-NSSAIs” maps to “deactivating the one or more PDU sessions associated with the one or more of the second network slices”
“PDU session for the #1 slice/S-NSSAI has been generated” maps to “activating the PDU session via the first network slice”

after deactivation of the PDU session associated with the first network slice, reactivating one or more of the one or more PDU sessions associated with the one or more of the second network slices.
(“If a condition is changed (e.g., if the AMF that has temporarily rejected an S-NSSAI for a cause of simultaneous support impossibility changes into another AMF for a cause, such as a registration area change of a UE), the UE may request/attempt a slice/service for the rejected S-NSSAI again. And/or in this case, if the UE is served through an S-NSSAI now present in an allowed NSSAI, the UE may request a new S-NSSAI by taking into consideration the state in which the current served service will be soon stopped in such a state.”; Park et al.; 0609)
(“As proposed in Inventions 2-2, 2-3 and 2-4, a UE may manage a Reject Cause of an individual S-NSSAI provided by a network in a list form, and may manage based on information, such as a specific area or time/in a unit. If a restriction condition (or current condition) is changed, the UE may make a service request for a rejected S-NSSAI (i.e., an S-NSSAI included and managed in a corresponding list) again. To this end, the UE may first delete an S-NSSAI to be requested again from the corresponding list. A configuration and embodiment of the list may be the same as below.”; Park et al.; 0611)
(where
“the UE may request/attempt a slice/service for the rejected S-NSSAI again”/”If a restriction condition (or current condition) is changed, the UE may make a service request for a rejected S-NSSAI”/”S-NSSAIs” maps to “, reactivating one or more of the one or more PDU sessions associated with the one or more of the second network slices”, where “again”/”request for rejected” maps to “reactivating”
“rejected”/”released” maps to “after deactivation of the PDU session associated with the first network slice
      	
	Park1 teaches determining whether a slice is allowed or rejected and teaches determining a plurality of network slices with associated PDU sessions may not co-exist simultaneously, where a network slice may be rejected/released to satisfy co-existence and where a rejected/released network slice may be requested again when a restriction condition changes.
      
Park1 as described above does not explicitly teach:
one or more rules on use of network slices

However, Park2 further teaches a priority capability which includes:
one or more rules on use of network slices
(“A 5G system needs to allow a network operator to define priority between different network slices when multiple network slices content contend each other for the resource of the same network.”; Park et al.; 0400)
(where
“priority between different network slices” maps to “one or more rules on use of network slices”, and where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the priority capability of Park2 into Park1

      	Park2 teaches slices may have a plurality of associated priorities.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the priority capability of Park2 into Park1. By modifying the processing of Park1 to include the priority capability as taught by the processing of Park2 and as suggested by paragraph 0648-0649 of Park et al., the benefits of improved efficiency (Park1; 0023) with improved optimization (Park2; 0330) are achieved.

As to claim 6:
Park1 discloses:
A wireless transmit/receive unit (WTRU) comprising circuitry, including any of a transmitter, receiver, processor and memory, configured to: 
register with a network: 
determine that a first network slice selection assistance information (NSSAI) corresponding to a first network slice is not among one or more NSSAIs corresponding to one or more second network slices associated with one or more PDU sessions,; 
(“Or there may be a case where the AMF may serve all of S-NSSAIs requested by a UE, but specific S-NSSSAls are configured by a network operator so that the specific S-NSSSAls cannot be served/used at the same time. For example, a specific AMF can support both #1 and #2 slices/S-NSSAIs, but the two slices/S-NSSAIs may be configured so that only one of them can be used. As a result, although a PDU session for the #1 slice/S-NSSAI has been generated when a PDU session is generated, if a PDU session for the #2 slice/S-NSSAI has to be generated, the existing PDU session for the #1 slice/S-NSSAI may need to be released.”; Park et al.; 0606)
(“If the network determines such co-existence information and determines an S-NSSAI to be allowed (at a current occasion) and an S-NSSAI to be not allowed, it may provide the UE with Reject-related information with respect to the S-NSSAI to be not allowed. That is, the network may provide the UE with information (e.g., not co-existable with other S-NSSAIs) indicating that a Reject Cause for (currently) rejected S-NSSAIs is not co-existable with other S-NSSAIs. In this case, the network may notify the UE of a not-co-existable target S-NSSAI. Furthermore, the network may indicate information about a not-co-existable granularity/unit additionally/selectively (e.g., in the AMF unit, registration area unit and/or service providing unit (i.e., the information indicates that an S-NSSAI is allowed, but the simultaneous use of a target S-NSSAI is impossible in the corresponding unit)).”; Park et al.; 0607)
(“The configuration of a user plane connection with a data network through a network slice instance includes two steps: [0458] Perform an RM procedure for selecting the AMF to support a necessary network slice. [0459] Establish one or more PDU sessions in a required data network through a network slice instance(s).”; Park et al.; 0457-0459)
(“A UE needs to store a configured and/or allowed NSSAI for each PLMN. [0464] Configured NSSAI is configured in a UE by an HPLMN so that it is used in the PLMN when a PLMN-specific allowed NSSAI is not stored in the UE. [0465] Allowed NSSAI is an NSSAI provided to a UE by a PLMN in a registration procedure. A UE needs to use an allowed NSSAI in a corresponding PLMN until next registration from the corresponding PLMN. A Registration Accept message may include the allowed NSSAI. The allowed NSSAI may be updated by a subsequent registration procedure.”; Park et al.; 0463)
(where
“a PDU session for the #1 slice/S-NSSAI has been generated when a PDU session is generated, if a PDU session for the #2 slice/S-NSSAI has to be generated, the existing PDU session for the #1 slice/S-NSSAI may need to be released.”/”If the network determines such co-existence information and determines an S-NSSAI to be allowed (at a current occasion) and an S-NSSAI to be not allowed, it may provide the UE with Reject-related information with respect to the S-NSSAI to be not allowed”/”A Registration Accept message may include the allowed NSSAI”/”all of S-NSSAIs” maps to “determining that a first network slice selection assistance information (NSSAI) corresponding to a first network slice is not among one or more NSSAIs corresponding to one or more second network slices associated to one or more PDU sessions”, where “existing PDU session for the #1 slice/S-NSSAI may need to be released”/”all of S-NSSAIs”/”one or more PDU sessions” maps to “one or more NSSAIs corresponding to one or more second network slices associated to one or more PDU sessions”, where “a PDU session for the #2 slice/S-NSSAI has to be generated” maps to “a first network slice selection assistance information (NSSAI) corresponding to a first network slice”, “allowed NSSAI may be updated by a subsequent registration procedure”/”may provide the UE with Reject-related information with respect to the S-NSSAI to be not allowed” maps to “determining...is not among...”

determine, based on ...., one or more conditions on exclusivity of the first network slice with respect to at least the one or more second network slices; and
(where
“a specific AMF can support both #1 and #2 slices/S-NSSAIs, but the two slices/S-NSSAIs may be configured so that only one of them can be used. As a result, although a PDU session for the #1 slice/S-NSSAI has been generated when a PDU session is generated, if a PDU session for the #2 slice/S-NSSAI has to be generated, the existing PDU session for the #1 slice/S-NSSAI may need to be released”/”not co-existable with other S-NSSAIs” maps to “determining, based on..., one or more conditions on exclusivity of the first network slice with respect to at least the one or more second network slices”, “only one of them can be used” maps to “one or more conditions on exclusivity”, “PDU session for the #2 slice/S-NSSAI” maps to “first network slice”, “the #1 slice/S-NSSAI may need to be released”/”not co-existable with other S-NSSAIs”  maps to “the one or more second network slices”, “support both #1 and #2”/”only one”/”not co-existable” maps to “with respect”

on a condition that comprises the one or more conditions on exclusivity indicate that simultaneous use of the network slice and one or more of the second network slices is prohibited, and while remaining registered to the network, deactivate the one or more PDU sessions associated with the one or more of the second network slices; activate a PDU session via the first network slice; and 
(“When the registration procedure of the UE is successfully completed, the UE may obtain an allowed NSSAI about a PLMN that may include one or more S-NSSAIs from the AMF. Such S-NSSAIs are valid for a current registration area provided by a serving AMF with which the UE has been registered and may be used by the UE at the same time (up to a maximum number of simultaneous network slices or PDU session).”; Park et al.; 0454)
(where
“the network may provide the UE with information (e.g., not co-existable with other S-NSSAIs) indicating that a Reject Cause for (currently) rejected S-NSSAIs is not co-existable with other S-NSSAIs”/“not co-existable”/”only one” maps to “on a condition that comprises one or more conditions on exclusivity indicating that simultaneous use of the first network slice and one or more of the second network slices is prohibited”, where “only one”/”information...not co-existable” maps to “on a condition...exclusivity indicating”, where “not” maps to “prohibited”
“registration procedure...completed...obtain an allowed NSSAI...valid for a current registration area” maps to “while remaining registered to the network”, where paragraph 0606 does not indicated unregistering when performing “released”
“the existing PDU session for the #1 slice/S-NSSAI may need to be released”/”S-NSSAIs” maps to “deactivating the one or more PDU sessions associated with the one or more of the second network slices”
“PDU session for the #1 slice/S-NSSAI has been generated” maps to “activating the PDU session via the first network slice”

after deactivation of the PDU session via the first network slice, reactivating one or more of the one or more PDU sessions associated with the one or more of the second network slices.
(“If a condition is changed (e.g., if the AMF that has temporarily rejected an S-NSSAI for a cause of simultaneous support impossibility changes into another AMF for a cause, such as a registration area change of a UE), the UE may request/attempt a slice/service for the rejected S-NSSAI again. And/or in this case, if the UE is served through an S-NSSAI now present in an allowed NSSAI, the UE may request a new S-NSSAI by taking into consideration the state in which the current served service will be soon stopped in such a state.”; Park et al.; 0609)
(“As proposed in Inventions 2-2, 2-3 and 2-4, a UE may manage a Reject Cause of an individual S-NSSAI provided by a network in a list form, and may manage based on information, such as a specific area or time/in a unit. If a restriction condition (or current condition) is changed, the UE may make a service request for a rejected S-NSSAI (i.e., an S-NSSAI included and managed in a corresponding list) again. To this end, the UE may first delete an S-NSSAI to be requested again from the corresponding list. A configuration and embodiment of the list may be the same as below.”; Park et al.; 0611)
(where
“the UE may request/attempt a slice/service for the rejected S-NSSAI again”/”If a restriction condition (or current condition) is changed, the UE may make a service request for a rejected S-NSSAI”/”S-NSSAIs” maps to “, reactivating one or more of the one or more PDU sessions associated with the one or more of the second network slices”, where “again”/”request for rejected” maps to “reactivating”
“rejected”/”released” maps to “after deactivation of the PDU session associated with the first network slice
      	
	Park1 teaches determining whether a slice is allowed or rejected and teaches determining a plurality of network slices with associated PDU sessions may not co-exist simultaneously, where a network slice may be rejected/released to satisfy co-existence and where a rejected/released network slice may be requested again when a restriction condition changes.
      
Park1 as described above does not explicitly teach:
one or more rules on use of network slices

However, Park2 further teaches a priority capability which includes:
one or more rules on use of network slices
(“A 5G system needs to allow a network operator to define priority between different network slices when multiple network slices content contend each other for the resource of the same network.”; Park et al.; 0400)
(where
“priority between different network slices” maps to “one or more rules on use of network slices”, and where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the priority capability of Park2 into Park1

      	Park2 teaches slices may have a plurality of associated priorities.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the priority capability of Park2 into Park1. By modifying the processing of Park1 to include the priority capability as taught by the processing of Park2 and as suggested by paragraph 0648-0649 of Park et al., the benefits of improved efficiency (Park1; 0023) with improved optimization (Park2; 0330) are achieved.

As to claim 17:
Park1 discloses:
wherein activating the PDU session via the first network slice while remaining registered to the network comprises any of establishing the PDU session via the first network slice and reactivating a deactivated PDU session associated with the first network slice.
(“Or there may be a case where the AMF may serve all of S-NSSAIs requested by a UE, but specific S-NSSSAls are configured by a network operator so that the specific S-NSSSAls cannot be served/used at the same time. For example, a specific AMF can support both #1 and #2 slices/S-NSSAIs, but the two slices/S-NSSAIs may be configured so that only one of them can be used. As a result, although a PDU session for the #1 slice/S-NSSAI has been generated when a PDU session is generated, if a PDU session for the #2 slice/S-NSSAI has to be generated, the existing PDU session for the #1 slice/S-NSSAI may need to be released.”; Park et al.; 0606)
(“If the network determines such co-existence information and determines an S-NSSAI to be allowed (at a current occasion) and an S-NSSAI to be not allowed, it may provide the UE with Reject-related information with respect to the S-NSSAI to be not allowed. That is, the network may provide the UE with information (e.g., not co-existable with other S-NSSAIs) indicating that a Reject Cause for (currently) rejected S-NSSAIs is not co-existable with other S-NSSAIs. In this case, the network may notify the UE of a not-co-existable target S-NSSAI. Furthermore, the network may indicate information about a not-co-existable granularity/unit additionally/selectively (e.g., in the AMF unit, registration area unit and/or service providing unit (i.e., the information indicates that an S-NSSAI is allowed, but the simultaneous use of a target S-NSSAI is impossible in the corresponding unit)).”; Park et al.; 0607)
(“The configuration of a user plane connection with a data network through a network slice instance includes two steps: [0458] Perform an RM procedure for selecting the AMF to support a necessary network slice. [0459] Establish one or more PDU sessions in a required data network through a network slice instance(s).”; Park et al.; 0457-0459)
(“A UE needs to store a configured and/or allowed NSSAI for each PLMN. [0464] Configured NSSAI is configured in a UE by an HPLMN so that it is used in the PLMN when a PLMN-specific allowed NSSAI is not stored in the UE. [0465] Allowed NSSAI is an NSSAI provided to a UE by a PLMN in a registration procedure. A UE needs to use an allowed NSSAI in a corresponding PLMN until next registration from the corresponding PLMN. A Registration Accept message may include the allowed NSSAI. The allowed NSSAI may be updated by a subsequent registration procedure.”; Park et al.; 0463)
(“If a condition is changed (e.g., if the AMF that has temporarily rejected an S-NSSAI for a cause of simultaneous support impossibility changes into another AMF for a cause, such as a registration area change of a UE), the UE may request/attempt a slice/service for the rejected S-NSSAI again. And/or in this case, if the UE is served through an S-NSSAI now present in an allowed NSSAI, the UE may request a new S-NSSAI by taking into consideration the state in which the current served service will be soon stopped in such a state.”; Park et al.; 0609)
(“As proposed in Inventions 2-2, 2-3 and 2-4, a UE may manage a Reject Cause of an individual S-NSSAI provided by a network in a list form, and may manage based on information, such as a specific area or time/in a unit. If a restriction condition (or current condition) is changed, the UE may make a service request for a rejected S-NSSAI (i.e., an S-NSSAI included and managed in a corresponding list) again. To this end, the UE may first delete an S-NSSAI to be requested again from the corresponding list. A configuration and embodiment of the list may be the same as below.”; Park et al.; 0611)

As to claim 23:
Park1 discloses:
	wherein the one or more conditions on exclusivity indicate that simultaneous use of the first network slice and at least one of the second network slices is permitted.
	(“As described in Problem 2, at least some S-NSSAI of the requested NSSAIs of the UE is not allowed by a network and may not be included in the allowed NSSAI. For example, the UE has requested 3 S-NSSAIs if #A, #B and #C through a requested NSSAI, but the network may allow only the #A and #C S-NSSAIs and mat not allow the #B S-NSSAI for a specific cause (e.g., subscription information update, congestion or not co-existable). In this case, the network needs to notify the UE whether the rejection of the rejected S-NSSAI is temporary or permanent, but whether the rejection of the rejected S-NSSAI is temporary or permanent is unclear because a detailed operation thereof has not yet been defined in a current standard.”; Park et al.; 0577)

As to claim 26:
Park1 discloses:
wherein activating the PDU session via the first network slice while remaining registered to the network comprises any of establishing the PDU session via the first network slice and reactivating a deactivated PDU session associated with the first network slice.
(“Or there may be a case where the AMF may serve all of S-NSSAIs requested by a UE, but specific S-NSSSAls are configured by a network operator so that the specific S-NSSSAls cannot be served/used at the same time. For example, a specific AMF can support both #1 and #2 slices/S-NSSAIs, but the two slices/S-NSSAIs may be configured so that only one of them can be used. As a result, although a PDU session for the #1 slice/S-NSSAI has been generated when a PDU session is generated, if a PDU session for the #2 slice/S-NSSAI has to be generated, the existing PDU session for the #1 slice/S-NSSAI may need to be released.”; Park et al.; 0606)
(“If the network determines such co-existence information and determines an S-NSSAI to be allowed (at a current occasion) and an S-NSSAI to be not allowed, it may provide the UE with Reject-related information with respect to the S-NSSAI to be not allowed. That is, the network may provide the UE with information (e.g., not co-existable with other S-NSSAIs) indicating that a Reject Cause for (currently) rejected S-NSSAIs is not co-existable with other S-NSSAIs. In this case, the network may notify the UE of a not-co-existable target S-NSSAI. Furthermore, the network may indicate information about a not-co-existable granularity/unit additionally/selectively (e.g., in the AMF unit, registration area unit and/or service providing unit (i.e., the information indicates that an S-NSSAI is allowed, but the simultaneous use of a target S-NSSAI is impossible in the corresponding unit)).”; Park et al.; 0607)
(“The configuration of a user plane connection with a data network through a network slice instance includes two steps: [0458] Perform an RM procedure for selecting the AMF to support a necessary network slice. [0459] Establish one or more PDU sessions in a required data network through a network slice instance(s).”; Park et al.; 0457-0459)
(“A UE needs to store a configured and/or allowed NSSAI for each PLMN. [0464] Configured NSSAI is configured in a UE by an HPLMN so that it is used in the PLMN when a PLMN-specific allowed NSSAI is not stored in the UE. [0465] Allowed NSSAI is an NSSAI provided to a UE by a PLMN in a registration procedure. A UE needs to use an allowed NSSAI in a corresponding PLMN until next registration from the corresponding PLMN. A Registration Accept message may include the allowed NSSAI. The allowed NSSAI may be updated by a subsequent registration procedure.”; Park et al.; 0463)
(“If a condition is changed (e.g., if the AMF that has temporarily rejected an S-NSSAI for a cause of simultaneous support impossibility changes into another AMF for a cause, such as a registration area change of a UE), the UE may request/attempt a slice/service for the rejected S-NSSAI again. And/or in this case, if the UE is served through an S-NSSAI now present in an allowed NSSAI, the UE may request a new S-NSSAI by taking into consideration the state in which the current served service will be soon stopped in such a state.”; Park et al.; 0609)
(“As proposed in Inventions 2-2, 2-3 and 2-4, a UE may manage a Reject Cause of an individual S-NSSAI provided by a network in a list form, and may manage based on information, such as a specific area or time/in a unit. If a restriction condition (or current condition) is changed, the UE may make a service request for a rejected S-NSSAI (i.e., an S-NSSAI included and managed in a corresponding list) again. To this end, the UE may first delete an S-NSSAI to be requested again from the corresponding list. A configuration and embodiment of the list may be the same as below.”; Park et al.; 0611)

As to claim 32:
Park1 discloses:
	wherein the one or more conditions on exclusivity indicate that simultaneous use of the first network slice and at least one of the second network slices is permitted.
	(“As described in Problem 2, at least some S-NSSAI of the requested NSSAIs of the UE is not allowed by a network and may not be included in the allowed NSSAI. For example, the UE has requested 3 S-NSSAIs if #A, #B and #C through a requested NSSAI, but the network may allow only the #A and #C S-NSSAIs and mat not allow the #B S-NSSAI for a specific cause (e.g., subscription information update, congestion or not co-existable). In this case, the network needs to notify the UE whether the rejection of the rejected S-NSSAI is temporary or permanent, but whether the rejection of the rejected S-NSSAI is temporary or permanent is unclear because a detailed operation thereof has not yet been defined in a current standard.”; Park et al.; 0577)

Claim(s) 2, 5, 18, 24, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 20190029065 embodiment #1 (hereinafter “Park1”) in view of Park et al. US 20190029065 embodiment #2 (hereinafter “Park2”) and in further view of Chun US 20210112513.

As to claim 2:
Park1 as described above does not explicitly teach:
wherein a first priority is associated with the first network slice, wherein respective priorities are associated with the one or more of the second network slices, and wherein the condition further comprises the priority of the first network slice being higher than the priorities of the one or more of the second network slices.

However, Chun further teaches a priority capability which includes:
wherein a first priority is associated with the first network slice, wherein respective priorities are associated with the one or more of the second network slices, and wherein the condition further comprises the priority of the first network slice being higher than the priorities of the one or more of the second network slices.
(“For example, it is assumed that two network slices, are assigned to a UE. It is also assumed that network slice #1 has priority 1 and network slice #2 has priority 2 [0233] Exemplary scenario 1: PLMN A supports only network slice #2, and PLMN B supports only network slice #1. In this case, the highest-priority one of the network slices configured for the UE is network slice #1. Because PLMN B provides a network slice satisfying the network slice condition as a result of the PLMN detection of the UE, that is, the highest-priority one of the network slices that the UE has subscribed to, the UE selects PLMN B.”; Chun; 0232-0233)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the priority capability of Chun into Park1. By modifying the processing of Park1 to include the priority capability as taught by the processing of Chun, the benefits of improved throughput (Chun; 0018) are achieved.

As to claim 5:
Park1 discloses:
further comprising receiving, from the network, a transmission including ...and a plurality of NSSAIs, including at least the first NSSAI and one or more NSSAIs
(“If the network determines such co-existence information and determines an S-NSSAI to be allowed (at a current occasion) and an S-NSSAI to be not allowed, it may provide the UE with Reject-related information with respect to the S-NSSAI to be not allowed. That is, the network may provide the UE with information (e.g., not co-existable with other S-NSSAIs) indicating that a Reject Cause for (currently) rejected S-NSSAIs is not co-existable with other S-NSSAIs. In this case, the network may notify the UE of a not-co-existable target S-NSSAI. Furthermore, the network may indicate information about a not-co-existable granularity/unit additionally/selectively (e.g., in the AMF unit, registration area unit and/or service providing unit (i.e., the information indicates that an S-NSSAI is allowed, but the simultaneous use of a target S-NSSAI is impossible in the corresponding unit)).”; Park et al.; 0607)
(“Next, the UE may receive a first Registration Accept message from the AMF as a response to the first registration request message (S1820). In this case, the first Registration Accept message custom-character may include an allowed NSSAI including at least one S-NSSAI allowed by the AMF.”; Park et al.; 0626)
(“The network may determine/identify whether an individual S-NSSAI will be allowed through such a determination procedure, and may determine an allowed NSSAI to be included in Registration Accept based on the determination/identification. In this case, if some of NSSAIs or all of S-NSSAIs requested by the UE cannot b allowed by the network (i.e., if it is rejected), the network may provide the UE with a Reject Cause (along with the allowed NSSAI).”; Park et al.; 0581)

Park1 as described above does not explicitly teach:
any of information for configuring the one or more rules

However, Chun further teaches a priority capability which includes:
any of information for configuring the one or more rules

(“The processor 120 of the UE 100 may select a PLMN based on network slice priority information or network slice mandatory access information according to the present disclosure. The processor 120 may control the Tx/Rx module 110 of the UE 100 to transmit a service request (e.g., a registration request, a PDU session request, or a network slice activation request) for the selected PLMN. The Tx/Rx module 110 may receive the network slice priority information or the network slice mandatory access information from the network.”; Chun et al.; 0265)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the priority capability of Chun into Park1. By modifying the processing of Park1 to include the priority capability as taught by the processing of Chun, the benefits of improved throughput (Chun; 0018) are achieved.

As to claim 18:
Park1 discloses:
the method comprising: performing re-registration with the network on a condition that comprises (i) the one or more conditions on exclusivity indicating any use of the first network slice with one or more of the second network slices is prohibited and
(“6a/6b. The UE may include the previously rejected S-NSSAI in a registration request and start a registration procedure again. If rejection based on an area has been received, the UE may transmit a request to a new AMF changed due to the AMF change event.”; Park et al.; 0619)
(“Or there may be a case where the AMF may serve all of S-NSSAIs requested by a UE, but specific S-NSSSAls are configured by a network operator so that the specific S-NSSSAls cannot be served/used at the same time. For example, a specific AMF can support both #1 and #2 slices/S-NSSAIs, but the two slices/S-NSSAIs may be configured so that only one of them can be used. As a result, although a PDU session for the #1 slice/S-NSSAI has been generated when a PDU session is generated, if a PDU session for the #2 slice/S-NSSAI has to be generated, the existing PDU session for the #1 slice/S-NSSAI may need to be released.”; Park et al.; 0606)
(“If the network determines such co-existence information and determines an S-NSSAI to be allowed (at a current occasion) and an S-NSSAI to be not allowed, it may provide the UE with Reject-related information with respect to the S-NSSAI to be not allowed. That is, the network may provide the UE with information (e.g., not co-existable with other S-NSSAIs) indicating that a Reject Cause for (currently) rejected S-NSSAIs is not co-existable with other S-NSSAIs. In this case, the network may notify the UE of a not-co-existable target S-NSSAI. Furthermore, the network may indicate information about a not-co-existable granularity/unit additionally/selectively (e.g., in the AMF unit, registration area unit and/or service providing unit (i.e., the information indicates that an S-NSSAI is allowed, but the simultaneous use of a target S-NSSAI is impossible in the corresponding unit)).”; Park et al.; 0607)


Park1 as described above does not explicitly teach:
wherein a first priority is associated with the first network slice, wherein respective priorities are associated with the one or more of the second network slices, and (il) the priority of the first network slice being higher than the priorities of the one or more of the second network slices.

However, Chun further teaches a priority capability which includes:
wherein a first priority is associated with the first network slice, wherein respective priorities are associated with the one or more of the second network slices, and (il) the priority of the first network slice being higher than the priorities of the one or more of the second network slices.
 (“For example, it is assumed that two network slices, are assigned to a UE. It is also assumed that network slice #1 has priority 1 and network slice #2 has priority 2 [0233] Exemplary scenario 1: PLMN A supports only network slice #2, and PLMN B supports only network slice #1. In this case, the highest-priority one of the network slices configured for the UE is network slice #1. Because PLMN B provides a network slice satisfying the network slice condition as a result of the PLMN detection of the UE, that is, the highest-priority one of the network slices that the UE has subscribed to, the UE selects PLMN B.”; Chun; 0232-0233)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the priority capability of Chun into Park1. By modifying the processing of Park1 to include the priority capability as taught by the processing of Chun, the benefits of improved throughput (Chun; 0018) are achieved.

As to claim 24:
Park1 as described above does not explicitly teach:
wherein a first priority is associated with the first network slice, wherein respective priorities are associated with the one or more of the second network slices, and wherein the condition further comprises the priority of the first network slice being higher than the priorities of the one or more of the second network slices.

However, Chun further teaches a priority capability which includes:
wherein a first priority is associated with the first network slice, wherein respective priorities are associated with the one or more of the second network slices, and wherein the condition further comprises the priority of the first network slice being higher than the priorities of the one or more of the second network slices.
(“For example, it is assumed that two network slices, are assigned to a UE. It is also assumed that network slice #1 has priority 1 and network slice #2 has priority 2 [0233] Exemplary scenario 1: PLMN A supports only network slice #2, and PLMN B supports only network slice #1. In this case, the highest-priority one of the network slices configured for the UE is network slice #1. Because PLMN B provides a network slice satisfying the network slice condition as a result of the PLMN detection of the UE, that is, the highest-priority one of the network slices that the UE has subscribed to, the UE selects PLMN B.”; Chun; 0232-0233)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the priority capability of Chun into Park1. By modifying the processing of Park1 to include the priority capability as taught by the processing of Chun, the benefits of improved throughput (Chun; 0018) are achieved.

As to claim 25:
Park1 discloses:
further comprising receiving, from the network, a transmission including ...and a plurality of NSSAIs, including at least the first NSSAI and one or more NSSAIs
(“If the network determines such co-existence information and determines an S-NSSAI to be allowed (at a current occasion) and an S-NSSAI to be not allowed, it may provide the UE with Reject-related information with respect to the S-NSSAI to be not allowed. That is, the network may provide the UE with information (e.g., not co-existable with other S-NSSAIs) indicating that a Reject Cause for (currently) rejected S-NSSAIs is not co-existable with other S-NSSAIs. In this case, the network may notify the UE of a not-co-existable target S-NSSAI. Furthermore, the network may indicate information about a not-co-existable granularity/unit additionally/selectively (e.g., in the AMF unit, registration area unit and/or service providing unit (i.e., the information indicates that an S-NSSAI is allowed, but the simultaneous use of a target S-NSSAI is impossible in the corresponding unit)).”; Park et al.; 0607)
(“Next, the UE may receive a first Registration Accept message from the AMF as a response to the first registration request message (S1820). In this case, the first Registration Accept message custom-character may include an allowed NSSAI including at least one S-NSSAI allowed by the AMF.”; Park et al.; 0626)
(“The network may determine/identify whether an individual S-NSSAI will be allowed through such a determination procedure, and may determine an allowed NSSAI to be included in Registration Accept based on the determination/identification. In this case, if some of NSSAIs or all of S-NSSAIs requested by the UE cannot b allowed by the network (i.e., if it is rejected), the network may provide the UE with a Reject Cause (along with the allowed NSSAI).”; Park et al.; 0581)

Park1 as described above does not explicitly teach:
any of information for configuring the one or more rules

However, Chun further teaches a priority capability which includes:
any of information for configuring the one or more rules

(“The processor 120 of the UE 100 may select a PLMN based on network slice priority information or network slice mandatory access information according to the present disclosure. The processor 120 may control the Tx/Rx module 110 of the UE 100 to transmit a service request (e.g., a registration request, a PDU session request, or a network slice activation request) for the selected PLMN. The Tx/Rx module 110 may receive the network slice priority information or the network slice mandatory access information from the network.”; Chun et al.; 0265)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the priority capability of Chun into Park1. By modifying the processing of Park1 to include the priority capability as taught by the processing of Chun, the benefits of improved throughput (Chun; 0018) are achieved.

As to claim 27:
Park1 discloses:
the method comprising: performing re-registration with the network on a condition that comprises (i) the one or more conditions on exclusivity indicating any use of the first network slice with one or more of the second network slices is prohibited and
(“6a/6b. The UE may include the previously rejected S-NSSAI in a registration request and start a registration procedure again. If rejection based on an area has been received, the UE may transmit a request to a new AMF changed due to the AMF change event.”; Park et al.; 0619)
(“Or there may be a case where the AMF may serve all of S-NSSAIs requested by a UE, but specific S-NSSSAls are configured by a network operator so that the specific S-NSSSAls cannot be served/used at the same time. For example, a specific AMF can support both #1 and #2 slices/S-NSSAIs, but the two slices/S-NSSAIs may be configured so that only one of them can be used. As a result, although a PDU session for the #1 slice/S-NSSAI has been generated when a PDU session is generated, if a PDU session for the #2 slice/S-NSSAI has to be generated, the existing PDU session for the #1 slice/S-NSSAI may need to be released.”; Park et al.; 0606)
(“If the network determines such co-existence information and determines an S-NSSAI to be allowed (at a current occasion) and an S-NSSAI to be not allowed, it may provide the UE with Reject-related information with respect to the S-NSSAI to be not allowed. That is, the network may provide the UE with information (e.g., not co-existable with other S-NSSAIs) indicating that a Reject Cause for (currently) rejected S-NSSAIs is not co-existable with other S-NSSAIs. In this case, the network may notify the UE of a not-co-existable target S-NSSAI. Furthermore, the network may indicate information about a not-co-existable granularity/unit additionally/selectively (e.g., in the AMF unit, registration area unit and/or service providing unit (i.e., the information indicates that an S-NSSAI is allowed, but the simultaneous use of a target S-NSSAI is impossible in the corresponding unit)).”; Park et al.; 0607)

Park1 as described above does not explicitly teach:
wherein a first priority is associated with the first network slice, wherein respective priorities are associated with the one or more of the second network slices, and (il) the priority of the first network slice being higher than the priorities of the one or more of the second network slices.

However, Chun further teaches a priority capability which includes:
wherein a first priority is associated with the first network slice, wherein respective priorities are associated with the one or more of the second network slices, and (il) the priority of the first network slice being higher than the priorities of the one or more of the second network slices.
 (“For example, it is assumed that two network slices, are assigned to a UE. It is also assumed that network slice #1 has priority 1 and network slice #2 has priority 2 [0233] Exemplary scenario 1: PLMN A supports only network slice #2, and PLMN B supports only network slice #1. In this case, the highest-priority one of the network slices configured for the UE is network slice #1. Because PLMN B provides a network slice satisfying the network slice condition as a result of the PLMN detection of the UE, that is, the highest-priority one of the network slices that the UE has subscribed to, the UE selects PLMN B.”; Chun; 0232-0233)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the priority capability of Chun into Park1. By modifying the processing of Park1 to include the priority capability as taught by the processing of Chun, the benefits of improved throughput (Chun; 0018) are achieved.

Claim(s) 19 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 20190029065 embodiment #1 (hereinafter “Park1”) in view of Park et al. US 20190029065 embodiment #2 (hereinafter “Park2”) and in further view of Chun US 20210112513 and Zhu et al. US 20200187061.

As to claim 19:
Park1 discloses:
	PDU
(“Or there may be a case where the AMF may serve all of S-NSSAIs requested by a UE, but specific S-NSSSAls are configured by a network operator so that the specific S-NSSSAls cannot be served/used at the same time. For example, a specific AMF can support both #1 and #2 slices/S-NSSAIs, but the two slices/S-NSSAIs may be configured so that only one of them can be used. As a result, although a PDU session for the #1 slice/S-NSSAI has been generated when a PDU session is generated, if a PDU session for the #2 slice/S-NSSAI has to be generated, the existing PDU session for the #1 slice/S-NSSAI may need to be released.”; Park et al.; 0606)

Park1 as described above does not explicitly teach:
the method comprising: establishing a ... session via the first network slice after re-registering with the network.

However, Zhu et al. further teaches a re-register capability which includes:
the method comprising: establishing a ... session via the first network slice after re-registering with the network.
(“Based on a scenario diagram in FIG. 2A, for example, after the terminal registers with a network by using the access network device, an AMF network element that serves sessions of the terminal is the second AMF network element. Network slices corresponding to the sessions established by the terminal are the network slice 1 and the network slice 2. When the connection to the terminal is interrupted and the terminal is in an idle state, if the terminal needs to re-register with the network, the access network device may select a first AMF network element for the terminal due to a location change of the terminal or another reason. Because the network slices corresponding to the sessions of the terminal that need to be restored are the network slice 1 and the network slice 2, and the first AMF network element supports the network slice 1, but does not support the network slice 2, the first AMF network element can restore only a session of the terminal corresponding to the network slice 1. In an existing solution, because the second AMF network element is unaware of a session that can be served by the first AMF network element and a session that cannot be served by the first AMF network element, the second AMF network element still maintains information about a session corresponding to the network slice 1, and an SMF network element 2 associated with the session corresponding to the network slice 1 continues to wait for signaling about the session. If no signaling about the session is received within a long time or the second AMF network element receives a notification notifying that a session in UE is inactive, a network resource corresponding to the session is released, for example, a control-plane resource occupied by information related to a session in the second AMF network element or a control-plane resource occupied by signaling in the SMF network element 2. Consequently, a waste of network resources is caused within a time in which release is not performed.”; Zhu et al.; 0088)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the re-register capability of Zhu et al. into Park1. By modifying the processing of Park1 to include the re-register capability as taught by the processing of Zhu et al., the benefits of reduction of waste of network resources (Zhu et al.; 0006) are achieved.

As to claim 28:
Park1 discloses:
	PDU
(“Or there may be a case where the AMF may serve all of S-NSSAIs requested by a UE, but specific S-NSSSAls are configured by a network operator so that the specific S-NSSSAls cannot be served/used at the same time. For example, a specific AMF can support both #1 and #2 slices/S-NSSAIs, but the two slices/S-NSSAIs may be configured so that only one of them can be used. As a result, although a PDU session for the #1 slice/S-NSSAI has been generated when a PDU session is generated, if a PDU session for the #2 slice/S-NSSAI has to be generated, the existing PDU session for the #1 slice/S-NSSAI may need to be released.”; Park et al.; 0606)

Park1 as described above does not explicitly teach:
the method comprising: establishing a ... session via the first network slice after re-registering with the network.

However, Zhu et al. further teaches a re-register capability which includes:
the method comprising: establishing a ... session via the first network slice after re-registering with the network.
(“Based on a scenario diagram in FIG. 2A, for example, after the terminal registers with a network by using the access network device, an AMF network element that serves sessions of the terminal is the second AMF network element. Network slices corresponding to the sessions established by the terminal are the network slice 1 and the network slice 2. When the connection to the terminal is interrupted and the terminal is in an idle state, if the terminal needs to re-register with the network, the access network device may select a first AMF network element for the terminal due to a location change of the terminal or another reason. Because the network slices corresponding to the sessions of the terminal that need to be restored are the network slice 1 and the network slice 2, and the first AMF network element supports the network slice 1, but does not support the network slice 2, the first AMF network element can restore only a session of the terminal corresponding to the network slice 1. In an existing solution, because the second AMF network element is unaware of a session that can be served by the first AMF network element and a session that cannot be served by the first AMF network element, the second AMF network element still maintains information about a session corresponding to the network slice 1, and an SMF network element 2 associated with the session corresponding to the network slice 1 continues to wait for signaling about the session. If no signaling about the session is received within a long time or the second AMF network element receives a notification notifying that a session in UE is inactive, a network resource corresponding to the session is released, for example, a control-plane resource occupied by information related to a session in the second AMF network element or a control-plane resource occupied by signaling in the SMF network element 2. Consequently, a waste of network resources is caused within a time in which release is not performed.”; Zhu et al.; 0088)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the re-register capability of Zhu et al. into Park1. By modifying the processing of Park1 to include the re-register capability as taught by the processing of Zhu et al., the benefits of reduction of waste of network resources (Zhu et al.; 0006) are achieved.

Claim(s) 20 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 20190029065 embodiment #1 (hereinafter “Park1”) in view of Park et al. US 20190029065 embodiment #2 (hereinafter “Park2”) and in further view of Qiao et al. US 20190141606.

As to claim 20:
Park1 as described above does not explicitly teach:
wherein the one or more rules refer to network slices using corresponding NSSAls, and wherein determining the one or more conditions on exclusivity comprises evaluating the rules using the first NSSAI.

However, Qiao et al. further teaches a rule capability which includes:
wherein the one or more rules refer to network slices using corresponding NSSAls, and wherein determining the one or more conditions on exclusivity comprises evaluating the rules using the first NSSAI.
(“The coexistence rule(s) for network slice may indicate that for a network function (e.g. AMF, SMF, UPF), S-NSSAI(s) and/or S-NSSAI(s) related network slice instance(s) that may or may not be used concurrently with other specific or any S-NSSAI(s) and/or S-NSSAI(s) related network slice instance(s). FIG. 20 is a diagram depicting example coexistence parameters in network function based coexistence rule(s) as per an aspect of an embodiment of the present disclosure. The network function based coexistence rule(s) may indicate that S-NSSAI 1 may be used concurrently with S-NSSAI 2 for AMF 1. The network function based coexistence rule(s) may indicate that S-NSSAI 1 cannot be used concurrently with S-NSSAI 3 for AMF 1. The network function based coexistence rule(s) may indicate that S-NSSAI 2 cannot be used concurrently with S-NSSAI 3 for AMF 1. The network function based coexistence rule(s) may indicate that S-NSSAI 1 and all related Network Slice Instances may be used concurrently with S-NSSAI 2 and all related Network Slice Instances for SMF 2. The network function based coexistence rule(s) may indicate that S-NSSAI 1 and all related Network Slice Instances cannot be used concurrently with S-NSSAI 3 and all related Network Slice Instances for SMF 2. The network function based coexistence rule(s) may indicate that S-NSSAI 2 and all related Network Slice Instances cannot be used concurrently with S-NSSAI 3 and all related Network Slice Instances for SMF 2. The network function based coexistence rule(s) may indicate that Network Slice Instance 1 of S-NSSAI 1 may be used concurrently with Network Slice Instance 2 of S-NSSAI 3 for UPF 3. The network function based coexistence rule(s) may indicate that Network Slice Instance 1 of S-NSSAI 1 cannot be used concurrently with Network Slice Instance 3 of S-NSSAI 2 for UPF 3. The network function based coexistence rule(s) may indicate that Network Slice Instance 2 of S-NSSAI 3 cannot be used concurrently with Network Slice Instance 3 of S-NSSAI 2 for UPF 3. For example, if the coexistence rule(s) applies to the subscribed NSSAI, then the S-NSSAI (s) in FIG. 20 may be the subscribed S-NSSAI (s). A network slice instance may be identified by a network slice instance ID. In order to differentiate other coexistence rule(s) for network slice(s), the coexistence rule(s) stored and/or determine/created by the UDM 140 may be taken as first coexistence rule(s) for network slice(s).”; Qiao et al.; 0187)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the rule capability of Qiao into Park1. By modifying the processing of Park1 to include the rule capability as taught by the processing of Qiao et al., the benefits of improved network performance (Qiao et al.; 0180) are achieved.

As to claim 29:
Park1 as described above does not explicitly teach:
wherein the one or more rules refer to network slices using corresponding NSSAls, and wherein determining the one or more conditions on exclusivity comprises evaluating the rules using the first NSSAI.

However, Qiao et al. further teaches a rule capability which includes:
wherein the one or more rules refer to network slices using corresponding NSSAls, and wherein determining the one or more conditions on exclusivity comprises evaluating the rules using the first NSSAI.
(“The coexistence rule(s) for network slice may indicate that for a network function (e.g. AMF, SMF, UPF), S-NSSAI(s) and/or S-NSSAI(s) related network slice instance(s) that may or may not be used concurrently with other specific or any S-NSSAI(s) and/or S-NSSAI(s) related network slice instance(s). FIG. 20 is a diagram depicting example coexistence parameters in network function based coexistence rule(s) as per an aspect of an embodiment of the present disclosure. The network function based coexistence rule(s) may indicate that S-NSSAI 1 may be used concurrently with S-NSSAI 2 for AMF 1. The network function based coexistence rule(s) may indicate that S-NSSAI 1 cannot be used concurrently with S-NSSAI 3 for AMF 1. The network function based coexistence rule(s) may indicate that S-NSSAI 2 cannot be used concurrently with S-NSSAI 3 for AMF 1. The network function based coexistence rule(s) may indicate that S-NSSAI 1 and all related Network Slice Instances may be used concurrently with S-NSSAI 2 and all related Network Slice Instances for SMF 2. The network function based coexistence rule(s) may indicate that S-NSSAI 1 and all related Network Slice Instances cannot be used concurrently with S-NSSAI 3 and all related Network Slice Instances for SMF 2. The network function based coexistence rule(s) may indicate that S-NSSAI 2 and all related Network Slice Instances cannot be used concurrently with S-NSSAI 3 and all related Network Slice Instances for SMF 2. The network function based coexistence rule(s) may indicate that Network Slice Instance 1 of S-NSSAI 1 may be used concurrently with Network Slice Instance 2 of S-NSSAI 3 for UPF 3. The network function based coexistence rule(s) may indicate that Network Slice Instance 1 of S-NSSAI 1 cannot be used concurrently with Network Slice Instance 3 of S-NSSAI 2 for UPF 3. The network function based coexistence rule(s) may indicate that Network Slice Instance 2 of S-NSSAI 3 cannot be used concurrently with Network Slice Instance 3 of S-NSSAI 2 for UPF 3. For example, if the coexistence rule(s) applies to the subscribed NSSAI, then the S-NSSAI (s) in FIG. 20 may be the subscribed S-NSSAI (s). A network slice instance may be identified by a network slice instance ID. In order to differentiate other coexistence rule(s) for network slice(s), the coexistence rule(s) stored and/or determine/created by the UDM 140 may be taken as first coexistence rule(s) for network slice(s).”; Qiao et al.; 0187)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the rule capability of Qiao into Park1. By modifying the processing of Park1 to include the rule capability as taught by the processing of Qiao et al., the benefits of improved network performance (Qiao et al.; 0180) are achieved.

Claim(s) 21 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 20190029065 embodiment #1 (hereinafter “Park1”) in view of Park et al. US 20190029065 embodiment #2 (hereinafter “Park2”) and in further view of PATEROMICHELAKIS et al. US 20190223088.

As to claim 21:
Park1 as described above does not explicitly teach:
wherein a first priority is associated with the first network slice, wherein respective priorities are associated with the one or more of the second network slices, and wherein the condition further comprises data for transmission on the network slice having a priority higher than data for transmission on the one or more of the second network slices.

However, PATEROMICHELAKIS et al. further teaches a priority capability which includes:
wherein a first priority is associated with the first network slice, wherein respective priorities are associated with the one or more of the second network slices, and wherein the condition further comprises data for transmission on the network slice having a priority higher than data for transmission on the one or more of the second network slices.
(“Another factor is the change of slice prioritization, given the criticality of the traffic for particular slice. An example is the case of mMTC traffic, where there is an alarm and it is needed to prioritize resource management for this slice over the others. This will trigger the negotiation of resources between slices, but also can trigger the RRM controller 202 and RRM split adaptation in case of massive state transition. This is preferably handled locally at the RRM controller 202 side, in order to avoid large delays for the communication with the NMS 100.”; PATEROMICHELAKIS et al.; 0152)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the priority capability of PATEROMICHELAKIS et al. into Park1. By modifying the processing of Park1 to include the priority capability as taught by the processing of PATEROMICHELAKIS et al., the benefits of improved efficiency/performance (PATEROMICHELAKIS et al.; 0042) are achieved.

As to claim 30:
Park1 as described above does not explicitly teach:
wherein a first priority is associated with the first network slice, wherein respective priorities are associated with the one or more of the second network slices, and wherein the condition further comprises data for transmission on the network slice having a priority higher than data for transmission on the one or more of the second network slices.

However, PATEROMICHELAKIS et al. further teaches a priority capability which includes:
wherein a first priority is associated with the first network slice, wherein respective priorities are associated with the one or more of the second network slices, and wherein the condition further comprises data for transmission on the network slice having a priority higher than data for transmission on the one or more of the second network slices.
(“Another factor is the change of slice prioritization, given the criticality of the traffic for particular slice. An example is the case of mMTC traffic, where there is an alarm and it is needed to prioritize resource management for this slice over the others. This will trigger the negotiation of resources between slices, but also can trigger the RRM controller 202 and RRM split adaptation in case of massive state transition. This is preferably handled locally at the RRM controller 202 side, in order to avoid large delays for the communication with the NMS 100.”; PATEROMICHELAKIS et al.; 0152)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the priority capability of PATEROMICHELAKIS et al. into Park1. By modifying the processing of Park1 to include the priority capability as taught by the processing of PATEROMICHELAKIS et al., the benefits of improved efficiency/performance (PATEROMICHELAKIS et al.; 0042) are achieved.


Allowable Subject Matter
Claim(s) 22, 31 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20200059989 – teaches slice coexistence rules associated with accept and error (see para. 0075)
	US 20200252862 – teaches priority associated with a S-NSSAI group (see para. 0018).
	US 20190182875 – teaches preemption of lower priority services for higher priority services (see para. 0154).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464